Electronically FILED by Superior Court of California, County of Los Angeles on 06/26/2020 03:49 PM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Calagna,Deputy Clerk
                                           20PSCV00411
            Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 1 of 14 Page ID #:6




                                                                                                                                        EXHIBIT A
                                                                                                                                        Page 1 of 14
Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 2 of 14 Page ID #:7




                                                               EXHIBIT A
                                                               Page 2 of 14
                                    Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 3 of 14 Page ID #:8
 SHORT TITLE: Q                        P D SOURCING, INC. v. PORTLAND ACCESSORIES, LLC et al.                           CASE NUMBER




                                                    CIVIL CASE COVER SHEET ADDENDUM AND
                                                            STATEMENT OF LOCATION
                                     (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                                     This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



             Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                                        Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

              Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

             Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                                        chosen.

                                                             Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.                        7. Location where petitioner resides.
2. Permissive filing in central district.                                                               8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                                9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                                10. Location of Labor Commissioner Office.
                                                                                                      11. Mandatory filing location (Hub Cases – unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                                      non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                                     A                                                       B                                                        C
                                          Civil Case Cover Sheet                                       Type of Action                                      Applicable Reasons -
                                                Category No.                                          (Check only one)                                      See Step 3 Above

                                                 Auto (22)           
                                                                     ✔ A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                1, 4, 11
  Auto
  Tort




                                         Uninsured Motorist (46)      A7110 Personal Injury/Property Damage/Wrongful Death – Uninsured Motorist           1, 4, 11


                                                                      A6070 Asbestos Property Damage                                                      1, 11
                                              Asbestos (04)
                                                                      A7221 Asbestos - Personal Injury/Wrongful Death                                     1, 11
  Other Personal Injury/ Property
  Damage/ Wrongful Death Tort




                                           Product Liability (24)     A7260 Product Liability (not asbestos or toxic/environmental)                       1, 4, 11

                                                                      A7210 Medical Malpractice - Physicians & Surgeons                                   1, 4, 11
                                         Medical Malpractice (45)
                                                                      A7240 Other Professional Health Care Malpractice                                    1, 4, 11


                                                                      A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                                           1, 4, 11
                                             Other Personal
                                             Injury Property          A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                                           1, 4, 11
                                            Damage Wrongful                  assault, vandalism, etc.)
                                               Death (23)                                                                                                  1, 4, 11
                                                                      A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                           1, 4, 11
                                                                      A7220 Other Personal Injury/Property Damage/Wrongful Death




                                                                    CIVIL CASE COVER SHEET ADDENDUM
                                                                                                                                                EXHIBIT      A
                                                                                                                                                    Local Rule 2.3
                                                                                                                                                Page 3Page
                                                                                                                                                       of 14
    LASC CIV 109 Rev. 12/18
    For Mandatory Use
                                                                       AND STATEMENT OF LOCATION                                                            1 of 4
                                  Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 4 of 14 Page ID #:9
SHORT TITLE:                                                                                                       CASE NUMBER
                                   Q P D SOURCING, INC. v. PORTLAND ACCESSORIES, LLC et al.


                                                  A                                                        B                                            C Applicable
                                       Civil Case Cover Sheet                                        Type of Action                                  Reasons - See Step 3
                                             Category No.                                           (Check only one)                                       Above

                                         Business Tort (07)          A6029 Other Commercial/Business Tort (not fraud/breach of contract)            1, 2, 3
  Non-Personal Injury/ Property
  Damage/ Wrongful Death Tort




                                           Civil Rights (08)         A6005 Civil Rights/Discrimination                                              1, 2, 3

                                           Defamation (13)           A6010 Defamation (slander/libel)                                               1, 2, 3

                                              Fraud (16)             A6013 Fraud (no contract)                                                      1, 2, 3

                                                                     A6017 Legal Malpractice                                                        1, 2, 3
                                    Professional Negligence (25)
                                                                     A6050 Other Professional Malpractice (not medical or legal)                    1, 2, 3

                                              Other (35)             A6025 Other Non-Personal Injury/Property Damage tort                           1, 2, 3

                                      Wrongful Termination (36)      A6037 Wrongful Termination                                                     1, 2, 3
        Employment




                                                                     A6024 Other Employment Complaint Case                                          1, 2, 3
                                       Other Employment (15)
                                                                     A6109 Labor Commissioner Appeals                                               10

                                                                     A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                                     2, 5
                                                                            eviction)
                                     Breach of Contract/ Warranty                                                                                    2, 5
                                                 (06)                A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                                           (not insurance)                                                                                           1, 2, 5
                                                                     A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                                     1, 2, 5
                                                                     A6028 Other Breach of Contract/Warranty (not fraud or negligence)
        Contract




                                                                     A6002 Collections Case-Seller Plaintiff                                        5, 6, 11
                                           Collections (09)
                                                                    
                                                                    ✔ A6012 Other Promissory Note/Collections Case                                   5, 11
                                                                       A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt             5, 6, 11
                                                                              Purchased on or after January 1, 2014)
                                      Insurance Coverage (18)        A6015 Insurance Coverage (not complex)                                         1, 2, 5, 8

                                                                     A6009 Contractual Fraud                                                        1, 2, 3, 5
                                         Other Contract (37)         A6031 Tortious Interference                                                    1, 2, 3, 5
                                                                     A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)            1, 2, 3, 8, 9

                                       Eminent Domain/Inverse
                                                                     A7300 Eminent Domain/Condemnation                Number of parcels             2, 6
                                         Condemnation (14)
        Real Property




                                        Wrongful Eviction (33)       A6023 Wrongful Eviction Case                                                   2, 6

                                                                     A6018 Mortgage Foreclosure                                                     2, 6
                                      Other Real Property (26)       A6032 Quiet Title                                                              2, 6
                                                                     A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)   2, 6

                                    Unlawful Detainer-Commercial
                                                                     A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)            6, 11
                                                (31)
        Unlawful Detainer




                                    Unlawful Detainer-Residential
                                                                     A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)           6, 11
                                                (32)
                                         Unlawful Detainer-
                                                                     A6020F Unlawful Detainer-Post-Foreclosure                                      2, 6, 11
                                        Post-Foreclosure (34)

                                    Unlawful Detainer-Drugs (38)     A6022 Unlawful Detainer-Drugs                                                  2, 6, 11



                                                                    CIVIL CASE COVER SHEET ADDENDUM
                                                                                                                                           EXHIBIT      A
                                                                                                                                               Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                       AND STATEMENT OF LOCATION                                           Page 4Page
                                                                                                                                                  of 142 of 4
 For Mandatory Use
                                       Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 5 of 14 Page ID #:10
SHORT TITLE:                            Q P D SOURCING, INC. v. PORTLAND ACCESSORIES, LLC et al.                          CASE NUMBER




                                                        A                                                        B                                        C Applicable
                                             Civil Case Cover Sheet                                        Type of Action                              Reasons - See Step 3
                                                   Category No.                                           (Check only one)                                   Above

                                              Asset Forfeiture (05)         A6108 Asset Forfeiture Case                                               2, 3, 6

                                           Petition re Arbitration (11)     A6115 Petition to Compel/Confirm/Vacate Arbitration                       2, 5
    Judicial Review




                                                                            A6151 Writ - Administrative Mandamus                                      2, 8
                                              Writ of Mandate (02)          A6152 Writ - Mandamus on Limited Court Case Matter                        2
                                                                            A6153 Writ - Other Limited Court Case Review                              2

                                           Other Judicial Review (39)       A6150 Other Writ /Judicial Review                                         2, 8

                                         Antitrust/Trade Regulation (03)    A6003 Antitrust/Trade Regulation                                          1, 2, 8
    Provisionally Complex Litigation




                                            Construction Defect (10)        A6007 Construction Defect                                                 1, 2, 3

                                           Claims Involving Mass Tort
                                                                            A6006 Claims Involving Mass Tort                                          1, 2, 8
                                                      (40)

                                            Securities Litigation (28)      A6035 Securities Litigation Case                                          1, 2, 8

                                                   Toxic Tort
                                                                            A6036 Toxic Tort/Environmental                                            1, 2, 3, 8
                                               Environmental (30)

                                          Insurance Coverage Claims
                                                                            A6014 Insurance Coverage/Subrogation (complex case only)                  1, 2, 5, 8
                                            from Complex Case (41)

                                                                            A6141 Sister State Judgment                                               2, 5, 11
                                                                            A6160 Abstract of Judgment                                                2, 6
 Enforcement
 of Judgment




                                                  Enforcement               A6107 Confession of Judgment (non-domestic relations)                     2, 9
                                                of Judgment (20)            A6140 Administrative Agency Award (not unpaid taxes)                      2, 8
                                                                            A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax            2, 8
                                                                            A6112 Other Enforcement of Judgment Case                                  2, 8, 9

                                                   RICO (27)                A6033 Racketeering (RICO) Case                                            1, 2, 8
 Civil Complaints
  Miscellaneous




                                                                            A6030 Declaratory Relief Only                                             1, 2, 8

                                               Other Complaints             A6040 Injunctive Relief Only (not domestic/harassment)                    2, 8
                                           (Not Specified Above) (42)       A6011 Other Commercial Complaint Case (non-tort/non-complex)              1, 2, 8
                                                                            A6000 Other Civil Complaint (non-tort/non-complex)                        1, 2, 8

                                            Partnership Corporation
                                                                            A6113 Partnership and Corporate Governance Case                           2, 8
                                               Governance (21)

                                                                            A6121 Civil Harassment With Damages                                       2, 3, 9
 Miscellaneous
 Civil Petitions




                                                                            A6123 Workplace Harassment With Damages                                   2, 3, 9
                                                                            A6124 Elder/Dependent Adult Abuse Case With Damages                       2, 3, 9
                                              Other Petitions (Not
                                             Specified Above) (43)          A6190 Election Contest                                                    2
                                                                            A6110 Petition for Change of Name/Change of Gender                        2, 7
                                                                            A6170 Petition for Relief from Late Claim Law                             2, 3, 8
                                                                            A6100 Other Civil Petition                                                2, 9




                                                                           CIVIL CASE COVER SHEET ADDENDUM
                                                                                                                                              EXHIBIT      A
                                                                                                                                                  Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                              AND STATEMENT OF LOCATION                                       Page 5Page
                                                                                                                                                     of 143 of 4
 For Mandatory Use
            Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 6 of 14 Page ID #:11
 SHORT TITLE:   Q P D SOURCING, INC. v. PORTLAND ACCESSORIES, LLC et al.                   CASE NUMBER




Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
             type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
             (No address required for class action cases).

                                                                            ADDRESS:
   REASON:                                                                                 12368 Valley Blvd., Ste 107

       1.       2.   3.   4.   ✔   5.   6.   7.   8.   9.   10.   ✔   11.



   CITY:                                          STATE:     ZIP CODE:


  El Monte                                        CA        91732


Step 5: Certification of Assignment: I certify that this case is properly filed in the Los Angeles                       District of
             the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: June 26, 2020
                                                                                       (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                                  CIVIL CASE COVER SHEET ADDENDUM
                                                                                                                EXHIBIT      A
                                                                                                                    Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                                     AND STATEMENT OF LOCATION                                  Page 6Page
                                                                                                                       of 144 of 4
  For Mandatory Use
                  Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 7 of 14 Page ID #:12
                                                  20PSCV00411
Electronically FILED by Superior Court of California, County of Los Angeles on 06/26/2020 03:49 PM Sherri R. Carter, Executive Officer/Clerk of Court, by C. Calagna,Deputy Clerk

                                                                                                                                                                        SUM-100
                                                      SUMMONS                                                                                     FOR COURT USE ONLY
                                                                                                                                              (SOLO PARA USO DE LA CORTE)
                                             (CITACION JUDICIAL)
        NOTICE TO DEFENDANT:
        (AVISO AL DEMANDADO):
        PORTLAND ACCESSORIES, LLC AND MICHAEL CASTER, AND DOES 1 TO 100 INCLUSIVE

        YOU ARE BEING SUED BY PLAINTIFF:
        (LO ESTÁ DEMANDANDO EL DEMANDANTE):
        Q P D SOURCING, INC. dba QPD INTERNATIONAL, LLC
        NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
        below.
           You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
        served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
        case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
        Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
        court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
        be taken without further warning from the court.
           There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
        referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
        these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
        (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
        costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
        ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
        continuación.
           Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
        corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
        en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
        Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
        biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte que
        le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podrá
        quitar su sueldo, dinero y bienes sin más advertencia.
           Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
        remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
        programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
        (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
        colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
        cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
        pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
       The name and address of the court is:                                                                               CASE NUMBER: (Número del Caso):
       (El nombre y dirección de la corte es):
        POMONA COURTHOUSE, 400 CIVIC CENTER PLAZA, POMONA, CA 91766

       The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la dirección y el número
       de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
       JUDY C. WONG (246915) 1901 S MOUNTAIN AVENUE, MONROVIA, CA 91016
       DATE:                                                                        Clerk, by                                                                            , Deputy
                 JUNE 26, 2020                                                                                                                                           (Adjunto)
       (Fecha)                                                                      (Secretario)
       (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
       (Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010).)
                                        NOTICE TO THE PERSON SERVED: You are served
         [SEAL]
                                                 1.      ✖    as an individual defendant.
                                                 2.           as the person sued under the fictitious name of (specify):

                                                 3.      ✖    on behalf of (specify):
                                                       under:     ✖  CCP 416.10 (corporation)                                         CCP 416.60 (minor)
                                                                     CCP 416.20 (defunct corporation)                                 CCP 416.70 (conservatee)
                                                                     CCP 416.40 (association or partnership)                          CCP 416.90 (authorized person)
                                                                     other (specify):
                                                 4.           by personal delivery on (date)                                                                                Page 1 of 1


                                                                                                                                             EXHIBIT A
       Form Adopted for Mandatory Use
       Judicial Council of California
                                                                                     SUMMONS                                                      Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                                      www.courts.ca.gov
       SUM-100 [Rev. July 1, 2009]

       For your protection and privacy, please press the Clear                                                                               Page 7 of 14
       This Form button after you have printed the form.                        Print this form             Save this form                                  Clear this form
     Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 8 of 14 Page ID #:13



 1    Judy C. Wong, Esq. (SBN 246915)
 2
      Law Offices of Judy Wong
      1901 S Mountain Avenue
 3    Monrovia, CA 91016
      Telephone: (626) 678-7766
 4
      Fax: (909) 657-0433
 5    Attorney for Plaintiff, Q P D SOURCING, INC. dba QPD INTERNATIONAL,INC.,
      A California Corporation
 6

 7                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
                       COUNTY OF LOS ANGELES, POMONA COURTHOUSE
 8

 9    Q P D Sourcing, Inc. dba QPD                         ) Case No.:
      INTERNATIONAL, Inc., a California                    )
10    Corporation                                          )
                                                           )
11                                                         )       [unlimited civil case]
                                 Plaintiffs,               )
12          v.                                             )
                                                           ) COMPLAINT FOR:
13    Portland Accessories, LLC, an Oregon Limited         )
                                                           )
      Liability company; and MICHAEL CASTER, an            )    1. BREACH OF WRITTEN
14
      individual, and DOES 1 through 10 inclusive.         )       CONTRACT - PROMISSORY
15                                                         )       NOTE
                                 Defendants                )    2. FRAUD AND DECEIT DUE TO
16                                                         )       PROMISE WTIHOUT INTENT
                                                           )
                                                           )       TO PERFORM
17
                                                           )    3. COMMON COUNT
18                                                         )
                                                           )
19                                                         )
                                                           )
20                                                         )

21

22
             Plaintiff QPD SOURCING, INC. dba QPD INTERNATIONAL, INC., a California
23
      corporation,(“QPD”) alleges against Defendant PORTLAND ACCESSORIES, LLC, an Oregon
24
      Limited Liability Company (“Portland”), MICHAEL CASTER (“CASTER”), an individual, and
25
      Does 1-100 as follows:
26
                                               THE PARTIES
27
             1. Plaintiff Q P D SOURCING, INC. dba QPD INTERNATIONAL, INC. (“QPD”),
28
      A California corporation, qualified to do business in the State of California.



                                                  COMPLAINT
                                                                                       EXHIBIT A
                                                    - 1 -                              Page 8 of 14
     Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 9 of 14 Page ID #:14



 1           2. QPD is informed and believes and on that basis alleges that Defendant Portland
 2    Accessories is a company incorporated under the laws of Oregon with its principal offices
 3    located at 2262 N Albina Ave STE 276, Portland, OR 97227.
 4           1. QPD is informed and believes and on that basis alleges that Defendant Michael
 5    Caster is an individual residing at 1933 NW Quimby Street, Portland, OR 97209.
 6           2. Defendants DOES 1 through 10, inclusive are sued herein under fictitious names,
 7    their true names and capacities being unknown to QPD. QPD will seek leave of Court to amend
 8    this Complaint by inserting their true names and capacities in the place and stead of fictitious
 9    names when the same have been ascertained.
10           3. QPD is informed and believes that on that basis alleges that each of the Defendant
11    designated DOES 1 through 10, inclusive, is responsible in some manner for the acts and
12    occurrences herein alleged, whether such acts and occurrences were committed intentionally,
13    negligently, recklessly, or otherwise and that each DOE Defendant is liable to QPD for the
14    damages suffered by QPD.
15           4. At all times herein mentioned, each of the Defendants was the agent and employee
16    and/or alter ego of each of the remaining Defendants, and was, in doing the things herein
17    complained of, acting within the scope of such agency and employment.
18

19                                     JURISDICTION AND VENUE
20           5. This court has jurisdiction over the subject matter and all defendants. The promissory
21    note at issue was executed in the State of California and Defendants and Does 1 to 10 have
22    sufficient minimum contacts with the State of California.
23           6. Venue is proper in this county because the acts, events, and damages alleged herein,
24    including the execution of the contracts at issue as well as other acts occurred in the County of
25    Los Angeles.
26           7. In accordance to paragraph 6 of the May 2019 Promissory Note, the parties
27    contractually agreed to jurisdiction and venue in the state and federal courts in the State of
28    California.



                                                  COMPLAINT
                                                                                         EXHIBIT A
                                                    - 2 -                                Page 9 of 14
     Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 10 of 14 Page ID #:15



 1

 2                                        FACTUAL BACKGROUND
 3

 4             8. QPD is a manufacturer of accessories with offices in China, Taiwan and
 5     United States.
 6             9. Portland Accessories designs and sells sporting accessories. They are based in
 7     Portland, Oregon and have been purchasing from Plaintiff for many years.
 8             10. From 2018 to 2019, Defendants placed orders with QPD to produce the Spring
 9     2019, Fall 2019 and Spring 2020 product line. Following each delivery of the goods, QPD
10     would provide Defendants a statement of invoices and payments. Caster would pay according to
11     his proposed payment plan. Defendants kept a running balance with QPD and continued to send
12     orders to QPD with a delivery deadline.
13             11. On or about May 17, 2019, in order to ensure Defendants to pay the large
14     accumulated outstanding balance, Defendants executed a promissory note in favor of QPD for
15     the principal sum of NINE HUNDRED THOUSAND DOLLARS ($900,000.00), attached hereto
16     as Exhibit A (“May 2019 Promissory Note”). This promissory note is a good faith payment plan
17     for the goods delivered by QPD to Defendant for the Spring 2019 order and for the outstanding
18     balance Defendant has with QPD.
19             12. Under the terms articulated in the May 2019 Promissory Note, Defendants agreed to
20     repay the principal sum of $900,000 in full by October 30th, 2019 per the payment schedule
21     outlined in Paragraph 2. The May 2019 Promissory Note provides that in the event of default,
22     Defendants have to pay for all reasonable costs, expenses, expenditures including but not limited
23     to legal costs, in addition to the outstanding principal.
24             13. On or about July 2019, Defendants stopped making payments and defaulted on the
25     note.
26             14. At around the same time, Defendants kept delaying payments for Fall 2019 order and
27     placed a new order for Spring 2020. QPD is also in debt to its factory from Defendants’
28     inability to pay their outstanding balance. QPD explained to Defendants that Defendants needed



                                                    COMPLAINT
                                                                                      EXHIBIT A
                                                      - 3 -                          Page 10 of 14
     Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 11 of 14 Page ID #:16



 1     to pay additional deposit for the new order in order for QPD to purchase the material for their
 2     order.
 3              15. Defendants continued to make excuses and said they do not have money to pay.
 4              16. As a result of Defendants inability to pay QPD, QPD was forced to close down the
 5     factory.
 6              17. QPD then commenced collection efforts against Defendants, sending letters to
 7     Defendants regarding the collection of the claim.
 8

 9                                       FIRST CAUSE OF ACTION
10     (By Plaintiff Against Defendants and Does 1 through 10 For Breach of Written Contract –
11                                              Promissory Note)
12              18. QPD realleges and incorporates by this reference the preceding paragraphs of this
13     Complaint as though fully set forth therein.
14              19. The aforementioned Promissory Note dated May 17, 2019 (“May 2019 Promissory
15     Note”) is a valid and enforceable contract between Plaintiff and Defendants.
16              20. Plaintiff has performed all conditions, covenants, and promised required on Plaintiff’s
17     part to be performed pursuant to the May 2019 Promissory Note.
18              21. On or about July 2019, Defendant materially breached the May 2019 Promissory
19     Note in the fact that Defendants have failed to make required payment(s) as explicitly described
20     in the promissory note.
21              22. Despite repeated demand, communicated by QPD to Defendants to make such
22     payment, Defendants continue to refuse to make such payment required under the May 2019
23     Promissory Note.
24              23. As a direct and proximate result of Defendants’ material breach of the May 2019
25     Promissory Note, Plaintiff has been damaged in the amount of $514,508.00 plus interest of 2%
26     per annum since inception of the note for Defendants’ failure to repay the principal with interest.
27     ////////
28     ////////



                                                    COMPLAINT
                                                                                         EXHIBIT A
                                                      - 4 -                             Page 11 of 14
     Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 12 of 14 Page ID #:17



 1                                      SECOND CAUSE OF ACTION
 2                    (For Fraud and Deceit Due to Promise without Intent to Perform)
 3

 4              1.   QPD realleges and incorporates by this reference the preceding paragraphs of this
 5     Complaint as though fully set forth therein.
 6              2. On or about May 2019, when Defendants executed the May 2019 Promissory Note,
 7     Defendants have no intention of performing them.
 8              3. Caster signed the Promissory Note with the intent to induce Plaintiff to continue to
 9     accept their new orders and produce for him.
10              4. QPD, at the time this promise was made and at the time QPD took the actions herein
11     alleged, was ignorant of Caster’s secret intention not to perform. In reliance on the promises of
12     Portland, QPD placed their new orders with the factory and provided financing to Caster. If
13     QPD had known of the actual intention of Caster, QPD would not have taken such action.
14              5. Caster failed to abide by their promises after entering into the Promissory Note and
15     receiving financing.
16              6. As a proximate result of the fraudulent conduct of Defendants as herein alleged, QPD
17     has lost over $550,000.00 plus interest. QPD has been damaged in the sum to be proven at trial
18     along with all other costs and fees necessarily incurred to pursue QPD’s damages.
19              7. The aforementioned conduct of Defendants was an intentional misrepresentation,
20     deceit, or concealment of a material fact known to Defendants, with the intention on the part of
21     Defendants of thereby depriving of QPD of property or legal rights or otherwise causing injury,
22     and was despicable conduct that subjected QPD to a cruel and unjust hardship in conscious
23     disregard of QPD’s rights, so as to justify an award of exemplary and punitive damages.
24     ///////
25     //////
26     //////
27     //////
28     //////



                                                    COMPLAINT
                                                                                        EXHIBIT A
                                                      - 5 -                            Page 12 of 14
     Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 13 of 14 Page ID #:18



 1

 2                                        THIRD CAUSE OF ACTION
 3                     (Common Count Against Defendants and DOES 1 through 10, Inclusive)
 4             24. QPD realleges and incorporates by this reference the preceding paragraphs of this
 5     Complaint as though fully set forth therein.
 6             8. Plaintiff and Defendants engaged in financial transactions for good sold and
 7     delivered.
 8             9. Plaintiff kept an account of the debits and credits involved in the transactions.
 9             10. Defendants owe Plaintiff money on the account in the amount of $514,508.00 plus
10     interest of 2% per annum.
11             11. No part of the outstanding balance has been repaid, although payment has been
12     demanded, leaving the balance due, owing, and unpaid to Plaintiff in the amount of $514,508.00
13     plus interest at the legal rate.
14             WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them, as
15     more fully set forth below:
16     FIRST CAUSE OF ACTION:
17         1. For damages in the principal sum of $514,508.00, together with interest thereon at the
18             maximum legal rate;
19         2. For attorney fees against Defendants pursuant to paragraph 4 of the May 2019
20         Promissory Note.
21         3. For costs of suit pursuant to paragraph 4 of the May 2019 Promissory Note.
22     SECOND CAUSE OF ACTION:
23         4. For payment of debt in the amount of $514,508.00
24         5. For punitive damages in an amount appropriate to punish Defendants and deter others
25     from engaging in similar misconduct;
26     THIRD CAUSE OF ACTION:
27         1. For payment of debt in the amount of $514,508.00;
28




                                                   COMPLAINT
                                                                                         EXHIBIT A
                                                     - 6 -                              Page 13 of 14
     Case 2:20-cv-06784-FMO-AS Document 1-1 Filed 07/29/20 Page 14 of 14 Page ID #:19



 1

 2        FOR ALL CAUSES OF ACTION:
 3        1. For prejudgment interest as allowed by law;
 4        2. For cost of suit; and
 5        3. For such other and further relief as the Court deems just and proper.
 6        Dated: June 24, 2020
 7                                                                LAW OFFICES OF JUDY WONG
 8                                                                BY: _______________
 9

10
                                                                  Judy C. Wong
11                                                                Attorney for Plaintiff
                                                                  Q P D Sourcing, Inc dba QPD
12                                                                International, Inc., A California
                                                                  Corporation
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 COMPLAINT
                                                                                      EXHIBIT A
                                                   - 7 -                             Page 14 of 14
